UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6709


WILLIAM LAMAR BONNER, a/k/a William Bonner,

                  Petitioner - Appellant,

             v.

M L. RIVERA,       Warden,   Federal   Correctional   Institution
Estill,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. William W. Wilkins, Senior Circuit
Judge, sitting by designation. (8:07-cv-01498-GRA)


Submitted:    November 20, 2008        Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Lamar Bonner, Appellant Pro Se, Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William    Bonner,        a    federal         prisoner,        appeals       the

district       court’s    order       accepting       the      recommendation         of     the

magistrate judge and remanding his request for relief on his 28

U.S.C. § 2241 (2000) petition to the United States Bureau of

Prisons.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral      orders,       28   U.S.C.     § 1292     (2000);        Fed.    R.    Civ.    P.

54(b);    Cohen    v.    Beneficial          Indus.     Loan     Corp.,      337     U.S.    541

(1949).        Following the district court’s order, Bonner filed a

motion    pursuant       to    Fed.    R.     Civ.      P.    60(b)(3),        in    which    he

asserted       that,     upon      remand,        the        Bureau     of     Prisons       had

erroneously rejected his renewed application for nunc pro tunc

designation.        However, the district court has yet to issue a

final order in regard to this renewed claim.                                   Accordingly,

because    a    final    order     has   not      been       entered,    we     dismiss      the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                     DISMISSED




                                              2